           Case 2:21-cv-01164-RFB-NJK Document 17 Filed 08/20/21 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   KEVIN FELDER,
                                                           Case No. 2:21-cv-01164-RFB-NJK
 8          Plaintiff,
                                                                          Order
 9   v.
                                                                     [Docket No. 13]
10   FLAGSTAR BANCORP, INC, et al.,
11          Defendants.
12         Pending before the Court is the parties’ joint motion for an extension of time for Defendant
13 Equifax Information LLC to answer the complaint in this matter. Docket No. 13. “A request [for
14 an extension] made after the expiration of the specified period will not be granted unless the
15 movant or attorney demonstrates that the failure to file the motion before the deadline expired was
16 the result of excusable neglect.” Local Rule IA 6-1(a). The pending motion fails to comply with
17 the Court’s Local Rule. Accordingly, the motion to extend time is DENIED without prejudice.
18         IT IS SO ORDERED.
19         Dated: August 20, 2021
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
